Title: To Thomas Jefferson from Charles Pinckney, 4 June 1805
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir: 
                     Madrid June 4: 1805
                  
                  Anxious that yourself & Mr Madison should be fully informed of every Event both officially & confidentially Colonel Monroe & myself have written you very much at large by Captain Dulton. lest however any accident should happen to him I send to Mr Madison by this which I consider a very safe opportunity a duplicate of a summary of Facts &c: &c: which I sent yourself & him before, which I have requested him to shew you—these will give you full information of every thing that has happened here up to the present time—in order to form a full & correct opinion on the whole of this Business & in order to do me the Justice, (if not the honour) which in the opinion of all the diplomatic corps here, of every impartial Government in Europe that dare express an opinion & of my inestimable friend, Colonel Monroe himself, my firm & faithful conduct in July 1804 under the unprovoked & unexampled ill treatment to my government both verbally & by their acts then merited, I am to request you, not merely as my friend, but in justice to me, to recur to & read over the Documents I sent by Captain Dulton at that time—particularly my long Letter to Mr Madison explanatory of the Reasons which urged me to take a line of conduct then & adopt a Language nothing less than which could have been properly replied to the unfeelling conduct & Language then used—I can readily suppose Mr Madison & yourself could scarcely believe that Mr Cevallos could have used the Language I stated as coming from him in his conferences. I, to whom it was addressed, could scarcely then believe my own Ears, but you both will never I trust give full credit to every thing I then said & be ready to do Justice to those warm feelings & that inflexible & steady attachment not only to that right, & honour but to the republican mode of thinking acting & speaking which no American Minister ought ever to lose sight of—he ought never to do, say or write a thing that is not strictly consistent with the principles, & opinions of the Government & People he represents—I trust I never have—nor do I know that in any of the great & trying Questions with which I have been constantly afflicted for three years & a half here that I have once erred, but if I have, I am now sure & so must you be, that it was on the right side, & on that which is always the safest—You see if we had yielded then, we should never have had to yield more &  have verified all M. Yruyo has told them “that our Government dare not assert any national claim or right but upon paper.”—at present all your claims, are inviolate, & your honour unimpeached—We have not yielded an iota & we (Colonel Monroe & myself) have already given you an opinion that we ought 244. 1597. 1127. 1343. 1651. 141. 1507. 374. 71. 290. 1590. 38 & this is also General Armstrong’s opinion & advice decidedly from Paris—
                  I am preparing as fast as I can to return to Washington & if you should not be there & it is agreeable to you, I will visit you at Monticello, but if it should not be convenient to you to see me there be so good as to leave a line for me at Washington with Mr Madison, & Mr Gallatin & the Office of State to be delivered to me when I arrive there, for my Government—Mr Erving writes me he expects to be here in August, & if you ordered Mr Bowdoin on he will be here sooner.—I am extremely anxious myself to be off—Every day appears like a month until I can set out.
                  Until you see & hear me neither Mr Madison or yourself can form any Opinion of what I have had to encounter here since the suppression of the Deposit at New Orleans up to the present time, with the irresistible influence of France constantly exerted against every claim we had of every description—I wrote you the other day & I now repeat from the highest & most unquestionable Authority that the Deposit at New Orleans was stopped by the Spaniards, not only at the instance & request but by the positive command of the French Government made that they might possess it at the time we were not in possession of the right & that nothing, & I repeat be assured that nothing but the then determined conduct of the United States made both give way & nothing can now extricate us properly from the present difficulties, but the: former decisive mode.
                  I mentioned to you on the copy sent you of a long office to the Prince of Peace of the 21st: March 1803 the essential word “not” was omitted in the part asserting that the Floridas did not include the Eastern Bank of the Missisipi. it ought to read “which we always considered as not including the Eastern Bank of the Mississippi” &c so in the original & Office Book—I have had all my letters on subjects of consequence with Mr Cevello, copied into a Book to shew you & you will then see the Business I have had & the Difficulties I have contended with.—I am very unwilling to trouble you much on any subject but in order to bring to your recollection the unexampled conduct of this Government to us & my unwearied efforts & attempts to conclude & get justice, I take the liberty of inclosing you copies of my two letters of June 1 & June 22—1804 to Mr Cevallo, which I request you to be so good as to reperuse with care & they will enable you to recollect things that may perhaps have escaped you.—
                  By Captain Dulton & this opportunity I sent accounts of my fetes extraordinary expences with such explanations to Mr Madison as evinced the propriety of their being allowed to me.—the totally extra expences I had at Arengna with Colonel Monroe admit of no doubt, but he was decidedly of opinion from what he saw & knew that they were all extra & ought all to be allowed to me & that it was proper I should apply for them. It is by his advice therefore I do for as living at Madrid is much dearer than even at London, & twice dearer than Paris. You may easily guess the Money I have unavoidably spent here. by my meritable Expences in Europe for the prices here, & the great loses I have encountered at home in consequence of my absence & the bad management there of my affairs, I am you may be assured a very great sufferer. I am always Dear Sir with grateful & affectionate respect & best wishes for Your happiness & health Yours Truly
                  
                     Charles Pinckney 
                     
                  
               